Citation Nr: 9916712	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability as secondary to the service connected bilateral 
chondromalacia patella.

2.  Entitlement to service connection for a bilateral ankle 
disability as secondary to the service connected bilateral 
chondromalacia patella.

3.  Entitlement to service connection for a back disability 
as secondary to the service connected bilateral 
chondromalacia patella.

4.  Entitlement to an increased evaluation for service 
connected chondromalacia patella of the left knee, currently 
evaluated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for service 
connected chondromalacia patella of the right knee, currently 
evaluated as 10 percent disabling. 

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), in North Little Rock, 
Arkansas.

The issues of service connection for a bilateral hip and 
ankle disabilities on a secondary basis, entitlement to 
increased ratings chondromalacia patella of the left knee and 
right knee and a total rating for compensation purposes based 
on individual unemployability will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The service connected bilateral chondromalacia patella 
results in a chronic increase in disability associated with 
the low back strain.


CONCLUSION OF LAW

The chronic low back strain is aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §  3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that the claim for entitlement to service 
connection for a back disability as secondary to the service 
connected bilateral chondromalacia patella is well grounded.  
In order to meet this burden, he must submit evidence 
sufficient to justify a belief that her claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy, 1 Vet. App. at 81.

The Board finds that the claim for service connection for 
entitlement to service connection for a back disability as 
secondary to the service connected bilateral chondromalacia 
patella is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  The Board is satisfied that all evidence 
necessary for an equitable disposition of the appeal has been 
obtained and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1110.

Entitlement to service connection may also be established for 
a disease or disability which is proximately due to or a 
result of a service-connected disease, or injury. 38 C.F.R. § 
3.310 (1998).

The Unites States Court of Appeals for Veterans Claims 
(Court) has held that where service connection is sought on a 
secondary basis, service connection could be granted for a 
disability which was not only proximately due to or the 
result of a service-connected condition, but could also be 
granted where a service- connected disability had aggravated 
a nonservice-connected disability, with compensation being 
paid for the amount of disability which exceeded "the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet.App. 439 (1995).  The Court held, in part, 
that pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice- connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. Id at 448.

Service connection is in effect for bilateral chondromalacia 
patella, each evaluated as 10 percent disabling.

In his testimony at the hearing in April 1998, the veteran 
testified that his back symptoms have become progressively 
worse since service.  He stated that his back hurts when 
active and when he bends over.  He stated that he has to sit 
down and that he cannot drive for a long period of time.  He 
stated that he wears a corset for his back.  

During 1996 and 1997 the veteran was treated on several 
occasions at a VA outpatient clinic for low back complaints.  
The veteran underwent a VA examination in March 1997.  He 
reported that his bilateral knee disability had worsened and 
that he has chronic low back pain, which asserted he had 
since service and which was getting worse.  The veteran 
reported lower back pain, diffuse, mid and lower lumbar.  
Physical examination of the lower back revealed that there 
was tenderness at L3 through S1.  He had 60 percent range of 
motion, with mild paravertebral muscle spasm.  There was no 
neurologic deficit in the lower.  X-rays of the lumbosacral 
spine showed mid lumbar degenerative changes with spur 
formation.  The examiner provided a diagnosis which included 
chronic low back strain and possible polyarthralgia.  The 
examiner rendered an opinion that the back condition was 
aggravated by the knee condition.

A VA examination was conducted in September 1997.  The 
examiner reported range of motion of 50 degrees of flexion, 
40 degree of extension, and right and left bending of 20 
degrees in the lumbar spine.  The veteran had some flattening 
of the lumbar lordosis.  He had rotation of 30 degrees from 
left to right.  X-rays of the lumbar spine revealed some 
degenerative changes at L1, L3, and L4.  The examiner 
indicated that he had no definite opinion as to the etiology 
of the veteran's back condition.  Subsequently, the veteran 
continued to receive treatment at VA and private facilities 
for low back complaints

To summarize, a VA physician in March 1997 has indicated that 
the back disability is aggravated by the service connected 
disability of the knees.  There is no competent medical 
evidence of record, which contradicts this opinion.  
Accordingly, the Board finds that the preponderance of the 
evidence is in favor of the veteran's claim.  Thus, service 
connection for a low back disability on a secondary basis is 
warranted.  See Allen, supra. 


ORDER

Service connection for a low back disability on a secondary 
basis is granted.


REMAND

The bilateral chondromalacia patella of the knees is 
evaluated under diagnostic codes 5003 (arthritis) and 5257 
(recurrent subluxation or instability of the knee).  The 
arthritis is evaluated based on limitation of motion.  In a 
precedent opinion, dated on July 1, 1997, the General Counsel 
held that a claimant who had arthritis and instability of the 
knee may be rated separately under diagnostic codes 5003 and 
5257.  VAOPGCPREC 23-97

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1996) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).  After reviewing the 
most recent VA examination, the Board finds that another 
evaluation is warranted in order to comply with Deluca.

A VA examination in March 1997 indicated that there was a 
relationship between the service connected bilateral knee 
disorder and the veteran's low back.  The Court has held that 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation." See Allen v. Brown, 7 Vet.App. 439 (1995).  As 
such the Board believes that examinations are warranted 
regarding the claims service connection for bilateral hip and 
ankle disabilities on a secondary bases.

After reviewing the evidence, the Board is of the opinion 
that additional development is required.  Accordingly, the 
case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
the disabilities in issue since April 
1998.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant, 
which are not currently of record.  He 
should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  The RO should request the VA medical 
facility in Memphis, Tennessee to furnish 
copies of any additional treatment 
records covering the period from March 
1998 to the present.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and etiology of any 
bilateral hip and ankle disabilities and 
the severity of the service connected 
bilateral chondromalacia patella.  All 
testing and any specialized examination, 
to include X- rays, deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  The examiner is 
asked to obtain a detailed occupational 
history.  The knees should be examined 
for degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to note the normal 
ranges of motion of the knees.  

Additionally, the examiner should be 
requested to determine whether the knees 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly over a period of time. 

It is further requested that the 
examiner, following the examination and 
in conjunction with a review of the 
claims folder, render opinions as whether 
it is as likely as not that any 
disability diagnosed regarding the hips 
and ankles are causally related to or 
aggravated by the service-connected 
bilateral knee disability.  See Allen, 
supra.  The examiner should provide a 
rationale for all conclusions reached, as 
such information is essential to the 
Board's determination. 

4.  Following any development deemed 
appropriate by the RO, the RO is 
requested to readjudicate the issues in 
appellate status, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59, the Allen and Deluca cases and 
whether a separate compensable rating is 
warranted for the arthritis of the knees 
per the previously referenced opinion of 
the General Counsel.

If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

